UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ANATOLY VALENKO,
Plaintiff,
MEMORANDUM & ORDER
V. 16-CV-5089 (MKB) (SJB)

DALE ARTUS, Superintendent Green Haven
Correctional Facility,

Defendants.

 

MARGO K. BRODIE, United States District Judge:

Petitioner Anatoly Valenko, currently incarcerated at Green Haven Correctional Facility,
brings the above-captioned action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254(d).
(Pet., Docket Entry No. 1.) Petitioner’s grounds for relief arise from a judgment of conviction in
New York Supreme Court, Kings County (the “State Court”), for murder in the first degree in
violation of New York Penal Law (“N.Y.P.L.”) § 125.27(1)(a)(vili). (Pet. 1, 5.) Petitioner
alleges that: (1) he was denied “his constitutional right to be convicted only upon proof beyond a
reasonable doubt, and the affirmance of that conviction was an unreasonable application of
clearly established federal law,” (Pet. 21-37), and (2) the State Court violated Petitioner’s due
process right to a fair trial by erroneously instructing the jury on an acting in concert instruction,

(id. at 37-42). On July 8, 2020, the Court referred the petition to Magistrate Judge Sanket J.

 

1 Although Artus may no longer be the appropriate respondent, the Court declines to
substitute another official. At the time the Court received the petition on September 13, 2016,
Artus was the appropriate respondent because Petitioner was “in custody under a state-court
judgment,” and Artus was the “the state officer who ha[d] custody.” Rule 2(a) Gov’g § 2254
Cases in U.S. District Cts. Rather than substitute the new appropriate respondent, see Fed. R.
Civ. P. 25(d), the Court leaves the case caption unchanged because, as explained below, the
petition fails on its merits and the Court therefore has no occasion to order any relief.
Bulsara for a report and recommendation. (Order dated July 8, 2020.) By report and
recommendation dated January 19, 2020, Judge Bulsara recommended that the Court deny the
petition (the “R&R”). (R&R, Docket Entry No. 8.) On February 1, 2020, Petitioner filed
objections to the R&R. (Pet’r’s Obj. to R&R (“Pet’r’s Obj.””), Docket Entry No. 10.)

For the reasons set forth below, the Court adopts the R&R and dismisses the petition.

I. Background

The Court assumes familiarity with the facts of the case as set forth in detail in the R&R
and in People v. Valenko, 6 N.Y.S.3d 142 (App. Div. 2015), appeal denied, 25 N.Y.3d 1172
(2015), but provides a summary of the relevant facts and procedures.

a. Factual background

On December 13, 2011, following a jury trial, Petitioner was convicted of murder in the
first degree, (Trial Tr. Part 4 (“Trial Tr. IV”) 263:13—20, annexed to Resp’t’s Resp. to Order to
Show Cause (“Resp’t’s Opp’n”) as Ex. A, Docket Entry No. 6-4),” for the murder of Larisa
Jakovleva and Fakhat Asherov (the “victims”), (id. at 270:06-11). Justice Joel M. Goldberg
presided over the trial and sentenced Petitioner to life without parole. (/d. at 279:01-17.)

i. Last sighting of Larisa Jakovleva and Fakhat Askerov on November
12, 1995

The victims — Jakovleva and Askerov — were romantic partners who shared an
apartment with Petitioner and Vladimir Balachov at 1800 East 12th Street, Apartment 2H, in
Brooklyn, New York (“Apartment 2H”). (Pet. 5-6.) On November 12, 1995, at around
10:00 AM, Askerov set out to drive to New Jersey to “pay his bills,” accompanied by Jakovleva

and her close friend, Ludmila Iodko, (id. at 6; Trial. Tr. Part 2 (“Trial Tr. II”) 217:07—218:02,

 

Because the exhibits are not consecutively paginated, the Court refers to the page
numbers assigned by the electronic filing system.

2
218:17—219:13, annexed to Resp’t’s Opp’n as Ex. A, Docket Entry No. 6-2), but after
encountering heavy traffic, decided to turn around and head back home, (Pet. 6; Trial Tr. II
219:15—25). Once they arrived home, Askerov parked his car in the garage behind the apartment
building and went to the hardware store to get a new lock for the apartment while Iodko and
Jakovleva went to the grocery store to buy food for dinner. (Pet. 6; Trial Tr. II 220:01—04,
221:16-17.) Around 6:00 PM that evening, Iodko joined the victims for dinner in their
apartment. (Pet. 6; Trial Tr. If 52:18-19.) After dinner, around 9:00 PM, Iodko, Askerov and
Jakovleva walked to visit their friends — Alexander and Marina. (Pet. 6; Trial Tr. IJ 220:22—
221:06, 221:20—21, 232:20—233:13.) Around 10:00 PM, Iodko got a ride back to her home in
Manhattan from Alexander and the victims walked back to their apartment. (Pet. 6; Trial Tr. II
221:22-222:2.) Before Iodko left, Jakovleva asked that she call her the next day. (Pet. 6; Trial
Tr. II 222:07-11.)

As promised, Iodko called Jakovleva the next morning, but was unable to reach her. (Pet.
7; Trial Tr. I 222:12-19.) Iodko continued to call “every hour,” starting at around 8:00 AM,
with no answer, (Pet. 7; see also Trial Tr. II 222:12—25), until finally, around 8:00 PM, Petitioner
answered the phone and told Iodko that Jakovleva’s relatives came to visit and that she went with
them to another state, (Pet. 7; Trial Tr. If 223:05—-15). Petitioner called Iodko again two days
later, claiming that Jakovleva and Askerov left their apartment without paying rent and asked if
Iodko would lend him money to cover the amount. (Pet. 7; Trial Tr. I] 224:19-225:03.) Iodko
agreed and when she met Petitioner in Manhattan the following day to lend him the money, she
noticed a bruise and parallel scratches on Petitioner’s face that he claimed were from a
kickboxing class. (Pet. 7-8; Trial Tr. II 225:05—226:21.) Throughout the week, Iodko continued

to try to reach Jakovleva by phone without success. Ud. at 227:07-15.) “Because ‘nothing was
fitting together,’” Iodko decided to try and confirm that the victims had actually left the state,
and went to their parking garage to see if Askerov’s car was still there. (Pet. 8; Trial Tr. II
228:03-05.) When she reached the garage, she found Askerov’s car was “in the same spot”
where they left it the night of November 12, 1995, and noticed that the soda, raincoat, and snack
wrappers she had left behind in the car from their trip to New Jersey remained undisturbed. (Pet.
8; Trial Tr. II 228:05—-13.)

Around 10:00 PM or 11:00 PM on November 12, 1995, Petitioner visited Alla
Perevorukhova, the landlord for Apartment 2H, (Trial Tr. Part 3 (“Trial Tr. III’) 236:23—237:1,
annexed to Resp’t’s Opp’n as Ex. A, Docket Entry No. 6-3), asking for the keys to Apartment
2H and explaining that he had been robbed by two “black males” who had stolen his keys and
wallet. (Pet. 6; Trial Tr. II] 236:23—237:17, 242:09-23.) Petitioner appeared nervous; he was
shaking, missing an earring, bleeding, and had scratches on his hands and face. (Pet. 7; Trial Tr.
ITI 243:20—25.) Petitioner told Perevorukhova that he punched the man who assaulted him and
“was concerned he might have killed” him. (Pet. 7; Trial Tr. III 244:05—-07.) Petitioner also
mentioned that Askerov had put “an additional lock” on the door and indicated that Askerov
“was involved in some criminal activities,” but Perevorukhova did not attempt to obtain further
information. (Pet. 7; Trial Tr. III 246:02—07.) Eventually, Perevorukhova gave Petitioner the
keys, “gave him tea[,] . .. wiped his blood[,] . . . [and because he] was really nervous, ... called
for a car service for him.” (Pet. 7; Trial Tr. III 244:10—16, 245:04—10.)

According to the testimony of Mitchell Weingand, a sales manager at Colony Hardware
in Brooklyn, on November 13, 1995 — the day after the victims were last seen alive — he sold a
circular saw to “[t]wo gentlemen slight of build, one slighter than the other, similar looking. One

maybe with sandy blonde hair, kind of greasy looking[,] [t]he other more stocky,” both around
five foot, seven inches tall.? (Pet. 11; Trial Tr. II 242:07-244:13.) At trial, the prosecution
introduced a credit card receipt from Colony Hardware in Brooklyn, indicating that on
November 13, 1995, Askerov’s credit card was charged in the amount of $75, an amount
consistent with the cost of a circular saw, and the receipt was signed with an “X.” (Pet. 12; Trial
Tr. II 243:09-247:21.)

A couple days after Petitioner borrowed Perevorukhova’s key to Apartment 2H, he called
to arrange a meeting to return the key. (Pet. 8; Trial Tr. III 246:12—25.) Petitioner also asked
Perevorukhova to lend him $100. (id. at 247:19-22.) Perevorukhova agreed and they made the
exchange a few days after his call. Ud. at 247:13-24.) In total, Perevorukhova loaned Petitioner
around $400, not including the rent money he owed “for the last month rent.” (Pet. 8; Trial Tr.
III 248:03-05.)

On November 18, 1995, Perevorukhova visited Apartment 2H and found that neither lock
to the outside apartment door had been changed as Petitioner had claimed on the night of
November 12, 1995. (Pet. 8; see also Trial Tr. III 248:14—249:02.) In addition, she noticed that
apartment was “unusually” clean, linens were missing, and the foyer rug that had been present
the last time she visited the apartment on October 18, 1995, was gone.’ (Pet. 9; Trial Tr. III

249:03—24.)

 

3 At trial, Perevorukhova identified the prosecution’s Exhibits 37 and 38 as being
photographs of Petitioner and Balachov as they appeared in 1995. (Trial Tr. III 240:03—241:10.)
In Respondent’s opposition brief, Respondent contends that “the photograph of [Petitioner],
seated on the left in People’s Exhibit 38, shows him as being a good-looking young man with
sandy-colored hair.” (Resp’t’s Opp’n 5.) Exhibit 38 is not included in the record before the
Court.

* Perevorukhova testified that she typically would visit Apartment 2H “[o]nce a week or
maybe once in [ten] days.” (Trial Tr. III 238:16—18.)
ii. Police investigation
1. Recovery and identification of the victims’ bodies

On November 14, 1995, Timmy Hall was walking through a state park in New Jersey and
spotted a man from about thirty feet away lifting suitcases from a blue or black pickup truck.°
(Pet. 9; Trial Tr. III 163:01-12, 164:24-165:06.) Hall observed that suitcases must have been
heavy because the man was struggling to get them out of the back of the truck and had to drag
the suitcases using both hands. (Pet. 9; Trial Tr. III 163:01-12, 164:24—-165:06.) Hall described
the man as thin and white with dark hair and a goatee. (Pet. 9; Trial Tr. IIT 164:04—06, 165:23-
166.) Hall watched as the man dragged both suitcases “out of the back of the truck” to a spot in
the parking area, about twenty feet away from his truck. (Pet. 9; Trial Tr. 165:11-16.) After
removing the suitcases, the man returned to his truck and drove away. (Pet. 9; see also Trial Tr.
III 165:08—20.) Hall later identified the man from a photographic array as Balachov — one of
the residents of Apartment 2H. (Pet. 11; Trial Tr. III 175:01-24.)

Curious about the contents of the suitcases, Hall walked over and “touched the top of the
suitcase” and realized that “it wasn’t an animal in that suitcase,” as he had initially suspected, but
that “‘[i]t felt like a human flesh . . . like a human body” inside. (Pet. 9; Trial Tr. III 170:01-07.)
Hall then called his girlfriend, Karen Frohbose, an “E.M.S. [Emergency Medical Services]
worker for Milburn Fire and Rescue Squad,” and when she finished working that day, he took
her to the suitcases. (Pet. 9; Trial Tr. III 170:09-—20.) Using latex gloves, Frohbose opened the

suitcase and found a female torso inside. (Pet. 9; Trial Tr. III 170:19-171:02.) Hall then called

 

> During trial, Detective McCafferty testified that police attempted to locate Petitioner
and Balochov at a previous residence in New Jersey — the Ivy Hill Towers — an apartment

complex, located approximately three miles from where the suitcases were recovered. (Trial Tr.
ITI 113:16—114:07.)
the police and waited at the scene until the police arrived. (Pet. 9; Trial Tr. III 173-77.)
Detective Michael Prokopiw and Investigator Jim Gold responded to the scene and were
assigned to investigate the two deaths. (Pet. 9-10; Trial Tr. III 45:06-11, 46:09-11.)

On November 16, 1995, Anna Ladishenskaya was walking her dogs on Plum Beach in
Brooklyn when she came across a woman’s leg and foot floating in the water. (Pet. 10; Trial Tr.
ITI 11:02—8, 12:04-17.) She immediately called the police and they arrived quickly at the scene.
(Pet. 10; Trial Tr. III 13:08—-16.) Four of the officers who responded to Ladishenskaya’s call —
Arthur Semioli, Robert Sommer, William Menendez, and James McCafferty — testified at
Petitioner’s trial. (Trial Tr. III 16:04, 19:05—11, 67:24—25, 69:22-70:02, 85:03-04, 87:02-88:04,
94:02-03, 95:03-08.) Detective Semioloi testified that he saw a male head and foot at the scene,
and that these body parts were subsequently taken to the Essex County, New Jersey Medical
Examiner’s office where they were matched to the head and torso recovered from the suitcase in
New Jersey. (Pet. 10; Trial Tr. III 19:12—23:21.) Using dental records, a forensic dentist — Ira
Titunik — was able to identify the male body parts as belonging to Askerov. (Pet. 11; Trial Tr.
ITI 51:04-52:09, 132:19-133:09, 148:21-149:06.) The forensic pathologist who conducted
Askerov’s autopsy, Carlos Fonseca, testified that there were numerous stab wounds on his body
and that the dismemberment occurred postmortem and was consistent with the use of a circular
saw. (Pet. 15—16; Trial Tr. Part 4 (“Trial Tr. IV”) 23:02—15, 31:01—32:25, annexed to Resp’t’s
Opp’n as Ex. A, Docket Entry No. 6-4.) Fonesca was also present during the autopsy of
Jakovleva’s body and testified that Jakovleva’s body had stab wounds and likewise showed signs

of postmortem dismemberment. (Pet. 15—16; Trial Tr. [V 41:02-43:15.)
2. Investigation of Apartment 2H

On February 26, 1996, Detectives Semioli and McCafferty visited Apartment 2H to “see
if the homicide occurred there.” (Pet. 12; Trial Tr. TI] 24:12-18.) Detective Semioli “saw stuff
on the wall which [he] thought was blood,” and requested a luminol test be performed. (/d. at
25:24.) Detective Semioli also observed that rugs appeared to be missing and there were “some
stains on [the] sofa and bed sheets, which [he] vouchered, assuming it was blood.” (Pet. 12-13;
Trial Tr. III 107:11—25.) In addition, the detectives vouchered pieces of rug and a metal door
strip for forensic analysis. (Pet. 13; Trial Tr. II 26:25-27:01, 111:18—-112:16.)

A forensic team performed the luminol test. (Pet. 12; Trial Tr. III 108:02-09, 187:23-
188:13). Detective Semioli testified to observing that the luminol changed color to a “bluish”
hue which was consistent, in his experience, with the presence of blood. (/d. at 108:12-18.) In
addition, Detective McCafferty testified that the luminol illuminated marks on the wall, “from
the light switch down to the floor,” which appeared in “semi-circular” patterns that Detective
McCafferty understood to be “wipe marks” and other marks that appeared as “splashes or spats.”
(Pet. 12; Trial Tr. III 108:14—110:16.) However, both detectives and Asako Ishii, a Criminalist
in the Office of the Chief Medical Examiner, testified that in addition to reacting to blood,
luminol may react with human saliva and other bodily fluids, animal liquids, and potentially
other chemicals. (Pet. 12—13; Trial Tr. III 34:10-35:04, 123:09-124:18, 192:09-11, 193:11-20,
210:15—211:24.)

Ishii also testified that the DNA testing performed on the vouchered evidence recovered
from the scene, including the door saddle, pieces of rug, bedspread, and couch cushion cover,
indicated, with “a reasonable degree of scientific certainty,” that there was blood on the door

strip, rug fragments, and couch cover, and that the DNA profile of this blood matched the male
body parts recovered at Plum Beach and from the suitcase in New Jersey. (Pet. 13; Trial Tr. III
196:24—-197:03, 199:23—202:07.) Testing revealed female blood on the bedspread, but the DNA
profile did not match the recovered female body parts. (Trial Tr. III 203:14—205:12.) However,
the DNA evidence indicated that the severed leg recovered at Plum Beach and the female torso
found in New Jersey were from the same person, (Pet. 13—14; Trial Tr. II] 205:05—24), and Iodko
identified a birthmark on the neck area of the recovered female torso as belonging to Jakovleva,
(Pet. 13-14; Trial Tr. [V 88:03—07).
3. Extradition
In May of 1997, Detective McCafferty learned that Petitioner was living in Kiev,
Ukraine, (Pet. 14; Trial Tr. III 115:22—116:09), but the local authorities refused to authorize
Detective McCafferty to travel to Kiev and interview Petitioner, (Pet. 14; Trial Tr. III 116:10-
21). Detective McCafferty also learned that Balachov was living in St. Petersburg, Russia, but
was unable to extradite Balachov due to the absence of an extradition treaty with Russia. (Pet.
14; Trial Tr. II 117:11-118:01.) Ten years later, in 2007, Detective McCafferty was informed
by Interpol that Petitioner was residing in the Netherlands. (Pet. 14; Trial Tr. III 118:15—23.)
Pursuant to an extradition order, Detective McCafferty traveled to the Netherlands and found
Petitioner in Dutch custody in Gouda. (Pet. 14-15; Trial Tr. III 119:01-25.) Petitioner was
subsequently extradited to the United States in 2008 for trial. (Pet. 15; Trial Tr. III 120:03-08.)
iii. Trial
Petitioner’s trial took place on October 18, 19, 20, and 26, 2011, in the State Court.® (See

generally Trial Tr. Il; Trial Tr. II; Trial Tr. IV.)

 

® Petitioner was tried alone in the absence of Balachov. (Trial Tr. Part 1 32:21—33:2,
annexed to Resp’t’s Opp’n as Ex. A, Docket Entry No. 6-1.)

9
At the close of evidence, defense counsel moved for dismissal, arguing that the evidence
presented at trial was legally insufficient because the prosecution had failed to provide evidence
of intent or establish a “nexus between [Petitioner] and [Balachov].” (Pet. 16; Trial Tr. IV
96:17-97:07.) The State Court denied defense counsel’s motion, finding that although “there
[was] no direct evidence of the [Petitioner’s] commission of the crime, ... there [was] sufficient
circumstantial evidence to allow the case to go to the jury.” (Pet. 16; Trial Tr. [IV 98:13-18.)

At the charge conference, defense counsel objected to the court’s decision to give an
acting-in-concert charge, arguing that “[t]here has been not a scintilla of evidence that there
[was] an acting in concert,” and that both the Indictment and the bill of particulars indicated that
there was only one party charged with the victims’ murder. (Trial Tr. III 269:19-24.) In
response, the prosecution argued that the evidence supported the acting-in-concert charge
because: (1) Hall identified Balachov depositing the suitcases with body parts in New Jersey, and
(2) Weingand testified that two individuals used Asherov’s credit card to purchase the circular
saw, the day after the victims went missing. Ud. at 276:14—-277:04.) Over Petitioner’s
objections, the State Court concluded that the charge was appropriate, reasoning that “there was
no evidence that only one person” committed the murders. Ud at 278:13-279:13.) Accordingly,
the State Court instructed the jury on the standard New York pattern instruction on acting-in-
concert. (Pet. 17-18; Trial Tr. TV 102:14—-103:06, 194:25-197:04, 564:13-565:04.)

After two days of deliberations, the jury convicted Petitioner of murder in the first-
degree. (Pet. 19; Trial Tr. IV 263:17—20.) Petitioner moved to set aside the verdict, arguing that
the jury was improperly charged on acting-in-concert liability and there was insufficient
evidence to convict him. (Trial Tr. 1V 268:11—3:03.) The State Court denied the motion, (id. at

270:02—-03), and sentenced Petitioner to life in prison without parole, (id. at 279:01-07).

10
b. Procedural background

Petitioner appealed the verdict (the “Direct Appeal”) to the State of New York Appellate
Division, Second Department (the “Appellate Division”), arguing, inter alia, that: (1) the
prosecution presented insufficient evidence of his guilt and the verdict was against the weight of
the evidence, (State Ct. Direct Appeal Docs. 29-33, annexed to Resp’t’s Opp’n as Ex. 5, Docket
Entry No. 6-5); and (2) the State Court erroneously “insisted on giving an acting in concert
charge over defense counsel’s objection” despite the instruction being unsupported by the
evidence, (id. at 33-37).

On March 25, 2015, the Appellate Division affirmed Petitioner’s conviction, finding that
“Tw]hile the [prosecution’s] case was based entirely on circumstantial evidence, viewing the
evidence in the light most favorable to the prosecution, and giving it the benefit of every
reasonable inference to be drawn therefrom, . . . it was legally sufficient to establish the
[Petitioner’s] guilt beyond a reasonable doubt” and finding after conducting an independent
review that “the verdict of guilt was not against the weight of the evidence.” People v. Valenko,
6 N.Y.S.3d 142, 143 (App. Div. 2015) (collecting cases). In addition, the Appellate Division
held that the State Court “properly instructed the jury on accomplice liability inasmuch as ‘there
was a reasonable view of the evidence to support the charge.’” Jd (quoting People v. Rizzo, 910
N.Y.S.2d 743, 743 (App. Div. 2010)).

Petitioner sought leave to appeal to the New York Court of Appeals, which was denied
on June 16, 2015. See People v. Valenko, 25 N.Y.3d 1172 (2015).

On September 13, 2016, Petitioner filed a petition for a writ of habeas corpus in the

Eastern District of New York. (Pet.) On July 8, 2020, the Court referred the petition to Judge

11
Bulsara for a report and recommendation. (Order Referring Case dated July 8, 2020.) On
January 19, 2021, Judge Bulsara filed an R&R.
c. Report and recommendation

In the R&R, Judge Bulsara recommended that the Court deny the petition in its entirety.
As to Petitioner’s insufficiency of the evidence claim, Judge Bulsara found that “a rational jury
could have convicted [Petitioner] based on the evidence presented at trial,” noted that the fact
that “the evidence was ‘wholly circumstantial’ does not render it insufficient,” and further noted
that “multiple pieces of evidence suggest that Valenko himself was the perpetrator.” (R&R 12—
14.) Two witnesses — Iodko and Prevorukhova — testified that “shortly after Jakovleva was
last seen alive, [Petitioner] appeared to have been in an altercation,” (id. at 14 (first citing Trial
Tr. II 225:17—226:15; and then citing Trial Tr. III 243:20-25)), and that Petitioner “gave
different and contradictory explanations to each witness about the evident bruising, scratches,
and abrasions on his face,” (id. (first citing Trial Tr. I 226:16—21; and then citing Trial Tr. II
243:20—244:07)). Iodko testified that Petitioner told her that Jakovleva and Askerov had left the
state, (id. (citing Trial Tr. I 223:13—15)), a story that Iodko confirmed was false when she found
Askerov’s car parked in its original location in the parking garage near the victims’ apartment in
Brooklyn, (id. (citing Trial Tr. II 228:03-08)). At trial, Weingand testified that on November 13,
1995 — the day after the victims were last seen alive — he sold a circular saw to a man
matching Petitioner’s description who used Askerov’s credit card to make the purchase. (/d. at
15 (citing Trial Tr. II 243:09-12, 244:06—-13, 245:02—247:21, 248:23—249:04).) In addition, the
forensic pathologist who conducted Askerov’s autopsy testified that dismemberment occurred
postmortem and was consistent with the use of a circular saw. (/d. (citing Trial Tr. IV 32:18—

25).) Moreover, shortly after the victims disappeared, Petitioner “fled to Ukraine” where “he

12
remained a fugitive for thirteen years.” (Ud. (citing Trial Tr. IIT 1115:22—116:09, 120:03-08,
128:04—06).) Prevorukhova testified that a few days after the victims’ disappearance, Apartment
2H appeared to have been cleaned and was missing a rug, towels, and bed linens, (id. at 15-16
(citing Trial Tr. II 248:14—249:16)), and when police visited Apartment 2H a few months after
the victims’ disappearance, there were evidence of blood stains throughout the apartment, (id. at
16 (citing Trial Tr. III 28:12-18, 199:23-202:07, 203:14—205:12)). Viewing the evidence as a
whole — “[Petitioner’s] flight to Ukraine, his uncorroborated and contradictory explanations of
the facial injuries, the false account of the victims’ whereabouts, and the purchasing of the
circular saw with one of the victim’s credit cards” — Judge Bulsara found “indicia of
consciousness of guilt” on which the jury could have reasonably relied in convicting Petitioner
following trial. U/d. at 15 (collecting cases).)

Judge Bulsara also found that “giving the acting-in-concert instruction was appropriate
under New York law,” (id. at 26 (citing Davis v. Strack, 270 F.3d 111, 123 n.4 (2d Cir. 2001)),
because as discussed above, “there was circumstantial evidence that Valenko aided Balachov —
even if Balachov was the principal perpetrator — in killing the two victims,” (id. at 27). Finally,
Judge Bulsara recommended that the Court deny a certificate of appealability under 28 U.S.C.
§ 2253(c) as no reasonable jurist could conclude that Petitioner made a substantial showing of a
violation of a constitutional right. Ud at 29.)

d. Petitioner’s objections to the R&R

Petitioner objects to Judge Bulsara’s finding that a reasonable jury could have convicted
Petitioner of murder based on the evidence presented, (Pet’r’s Obj. 3-7), and to his finding that
the State Court did not commit error by instructing the jury on acting-in-concert liability, (id. at

2-3).

13
II. Discussion
a. Standards of review
i. Report and recommendation

A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,
or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”
28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and
recommendation, the district court reviews de novo the parts of the report and recommendation
to which the party objected. Jd.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.
2015). The district court may adopt those portions of the recommended ruling to which no
timely objections have been made, provided no clear error is apparent from the face of the
record. See John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1
(E.D.N.Y. Nov. 24, 2015) (applying the clear error standard when no objections to the magistrate
judge’s report and recommendation were filed). The clear error standard also applies when a
party makes only conclusory or general objections. Fed. R. Civ. P. 72(b)(2) (“[A] party may
serve and file specific written objections to the [magistrate judge’s] proposed findings and
recommendations.”); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018)
(“[Ml]erely referring the court to previously filed papers or arguments does not constitute an
adequate objection under... Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc.,
313 F.3d 758, 766 (2d Cir. 2002))); Benitez v. Parmer, 654 F. App’x 502, 503-04 (2d Cir. 2016)
(holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

court”).

14
ii. Habeas petition

Under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty
Act of 1996 (““AEDPA”), an application for a writ of habeas corpus by a person in custody
pursuant to a state court judgment may only be brought on the grounds that his or her custody is
“in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
A petitioner is required to show that the state court decision, having been adjudicated on the
merits, is either “contrary to, or involved an unreasonable application of, clearly established
Federal law” or “based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Jd. § 2254(d)(1){(2); see also Shoop v. Hill, 586

only if the state court’s adjudication ‘resulted in a decision that was contrary to, or involved an
unreasonable application of,’ Supreme Court precedent that was ‘clearly established’ at the time
of the adjudication.” (first quoting White v. Woodall, 572 U.S. 415, 419-20 (2014); and then
citing Metrish v. Lancaster, 569 U.S. 351, 357-58 (2013))); Kernan v. Hinojosa, 578 U.S. 941,
941 (2016) (per curiam); Woods v. Donald, 575 U.S. 312, 313 (2015) (per curiam); Johnson v.
Williams, 568 U.S. 289, 292 (2013). “An ‘adjudication on the merits’ is one that ‘(1) disposes of
the claim on the merits, and (2) reduces its disposition to judgment.’” Bell v. Miller, 500 F.3d
149, 155 (2d Cir. 2007) (quoting Sellan v. Kuhlman, 261 F.3d 303, 312 (2d Cir. 2001)); see also
Harrington v. Richter, 562 U.S. 86, 98 (2011). Under the section 2254(d) standards, a state
court’s decision must stand as long as “‘fairminded jurists could disagree’ on the correctness of
the... decision.” Harrington, 562 U.S. at 101 (quoting Yarborough vy. Alvarado, 541 U.S. 652,

664 (2004)).

15
For the purposes of federal habeas review, “clearly established law” is defined as “the
holdings, as opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the
relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000); see also Glebe v.
Frost, 574 U.S. 21, 24 (2014) (per curiam) (“As we have repeatedly emphasized, however,
circuit precedent does not constitute ‘clearly established Federal law, as determined by the
Supreme Court.’” (quoting 28 U.S.C. § 2254(d)(1))); Parker v. Matthews, 567 U.S. 37, 48 (2012)
(per curiam) (“The Sixth Circuit also erred by consulting its own precedents, rather than those of
this Court, in assessing the reasonableness of the [state] [c]ourt’s decision.”). A state court
decision is “contrary to” or an “unreasonable application of” clearly established law if the
decision (1) is contrary to Supreme Court precedent on a question of law, (2) arrives at a
conclusion different than that reached by the Supreme Court on “materially indistinguishable”
facts, or (3) identifies the correct governing legal rule but unreasonably applies it to the facts of
the petitioner’s case. Williams, 529 U.S. at 412-13. In order to establish that a state court
decision is an unreasonable application of federal law, the state court decision must be “more
than incorrect or erroneous.” Lockyer v. Andrade, 538 U.S. 63, 75 (2003). The decision must be
“objectively unreasonable.” Jd. (citing Williams, 529 U.S. at 409).

A court may also grant habeas relief if the state court adjudication “resulted in a decision
that was based on an unreasonable determination of the facts in light of the evidence presented in
the State court proceeding.” 28 U.S.C. § 2254(d)(2). “[S]tate-court factual determination[s] [are
not] unreasonable ‘merely because [a federal post-conviction court] would have reached a
different conclusion in the first instance.’” Brumfield v. Cain, 576 U.S. 305, 313-14 (2015)
(quoting Wood v. Allen, 558 U.S. 290, 301 (2010)). Rather, factual determinations made by the

state court are “presumed to be correct,” and the petitioner bears “the burden of rebutting the

16
presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). Even if

Gee

[r]easonable minds reviewing the record might disagree’ about the finding in question, ‘on

999

habeas review that does not suffice to’” overturn a state court factual determination. Wood, 558
U.S. at 301 (alteration in original) (quoting Rice v. Collins, 546 U.S. 333, 341-42 (2006)). A
court may overturn a state court’s factual determination only if the record cannot “plausibly be
viewed” as consistent with the state court’s fact-finding or if “a reasonable factfinder must
conclude” that the state court’s decision was inconsistent with the record evidence. Rice, 546
U.S. at 340-41.
b. Sufficiency of the evidence claim

Petitioner contends that (1) Judge Bulsara’s sufficiency analysis is impaired “by the
assumption that [Petitioner] was connected to the murders by his connection to the crime scene,”
when in fact “there was no evidence of a crime scene at all, much less that it was his apartment.”
(Pet’r’s Obj. 3.) In support, Petitioner argues that “none of [Jakovleva’s] blood was found
anywhere in the apartment” and while “there were specks of [Askerov’s] blood on a seat cushion
and on the saddle and carpet under one of the foyer doorways, and a luminol test revealed tiny
specks and wipe-marks on a wall,” these findings were not “consistent with a violent struggle
and multiple stabbings and/or the dismemberment of two bodies with a circular saw.” (Ud. at 3—
4.) Petitioner argues that without the connection to the crime scene, “even under the deferential
standard of review of sufficiency of the evidence claims under [AEDPA],” the conviction cannot
stand as the prosecution failed to provide sufficient evidence to prove Petitioner’s guilt. Ud. at
4-5.)

“[F ]ederal habeas courts must consider a petitioner’s federal due process claim that the

evidence in support of his conviction was insufficient to have led a rational trier of fact to find

17
him guilty beyond a reasonable doubt.” Justices of Bos. Mun. Court v. Lydon, 466 U.S. 294, 303
n.5 (1984). “[E]vidence is sufficient to support a conviction so long as ‘after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.’” Cavazos v. Smith, 565 U.S. 1,7
(2011) (per curiam) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see also Pilon v.
Bordenkircher, 444 U.S. 1, 2 (1979) (per curiam). The inquiry “focuses on whether any rational
juror could have convicted.” Schlup v. Delo, 513 U.S. 298, 330 (1995) (emphasis added). Stated
in the negative, “[a] reviewing court may set aside the jury’s verdict on the ground of insufficient
evidence only if no rational trier of fact could have agreed with the jury.” Smith, 565 U.S. at 2
(emphasis added). This “inquiry does not focus on whether the trier of fact made the correct
guilt or innocence determination, but rather whether it made a rational decision to convict or
acquit.” Herrera v. Collins, 506 U.S. 390, 402 (1993).

This “deferential federal standard . . . leaves juries broad discretion in deciding what
inferences to draw from the evidence presented at trial.” Coleman v. Johnson, 566 U.S. 650, 655
(2012) (per curiam). Therefore, “[a] reviewing court ‘faced with a record of historical facts that
supports conflicting inferences must presume — even if it does not affirmatively appear in the
record — that the trier of fact resolved any such conflicts in favor of the prosecution, and must
defer to that resolution.’” McDaniel v. Brown, 558 U.S. 120, 133 (2010) (quoting Jackson, 443
USS. at 326); see also House v. Bell, 547 U.S. 518, 538 (2006). This is because “[i]t is the
responsibility of the jury — not the court — to decide what conclusions should be drawn from
evidence admitted at trial.” Smith, 565 U.S. at 2. This “limited review” ensures courts “do[] not
intrude on the jury’s role ‘to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.”” Musacchio v. United States, 577

18
U.S. 237, 243 (2016) (quoting Jackson, 443 U.S. at 319). The “deferential standard” precludes
“fine-grained factual parsing” of the record. Johnson, 566 U.S. at 655. Likewise, “the
assessment of the credibility of witnesses is generally beyond the scope of review.” Schlup, 513
USS. at 330.

On federal habeas review, a petitioner challenging a conviction based on the sufficiency
of the evidence must satisfy a “twice-deferential standard.” Parker v. Matthews, 567 U.S. 37, 43
(2012) (per curiam). The standard is twice-deferential because “the deference to state court
decisions required by [28 U.S.C.] § 2254(d) is applied to the state court’s already deferential
review.” Smith, 565 U.S. at 7 (citing Renico v. Lett, 559 U.S. 766, 773 (2010)). Such “a state-
court decision rejecting a sufficiency challenge may not be overturned on federal habeas unless
the ‘decision was “objectively unreasonable.”’” Matthews, 567 U.S. at 43 (quoting Smith, 565
U.S. at 2). “Because rational people can sometimes disagree, the inevitable consequence of this
settled law is that [federal] judges will sometimes encounter convictions that they believe to be
mistaken, but that they must nonetheless uphold.” Smith, 565 U.S. at 2. When conducting a
review for sufficiency of the evidence, “federal courts must look to state law for ‘the substantive
elements of the criminal offense.’” Johnson, 566 U.S. at 655 (quoting Jackson, 443 U.S. at 324
n.16). The relevant substantive elements come from state law itself, not from the judge’s
instructions to the jury. See Musacchio, 577 U.S. at 243.

The jury convicted Petitioner of murder in the first-degree. (Pet. 19; Trial Tr. [V 263:17-—
20.) The State Court instructed the jury that, pursuant to section 125.27(1) of the New York
Penal Law, to find Petitioner guilty of first-degree murder, the jury must find that the prosecution

proved the following five elements beyond a reasonable doubt:

19
(1) That on or about November 12th, 1995, in the County of Kings,
the defendant, either personally or acting in concert with another
person or persons, caused the deaths of Fakhat Askerov and Larisa
Jakovleva by stabbing them; (2) that the defendant did so with the
intent to cause the death of Fakhat Askerov and the intent to either
cause the death or serious physical injury to Larisa Jakovleva; and
(3) that the defendant caused both deaths during the same criminal
transaction; and (4) that neither victim was a participant in the
criminal transaction; and (5) that the defendant was more than
[eighteen] years old at the time of the commission of the crime.

(Trial Tr. IV 203:14—204:04); see N.Y.P.L. § 125.27(1) (“A person is guilty of murder in the first
degree when” “[w]ith intent to cause the death of another person, he causes the death of such
person or of a third person” and “as part of the same criminal transaction, the defendant, with
intent to cause serious physical injury to or the death of an additional person or persons, causes
the death of an additional person or persons; provided, however, the victim is not a participant in
the criminal transaction” and the “defendant was more than eighteen years old at the time of the
commission of the crime.”); see also Serrano v. Kirkpatrick, No. 11-CV-2825, 2013 WL
3226849, at *14 (S.D.N.Y. June 25, 2013).

Petitioner does not dispute that the victims were murdered, but argues that the
circumstantial evidence adduced at trial was insufficient to support his conviction for their
murder. (See Pet. 21-35; Pet’r’s Opp’n 3-7.) Because of the deferential standard that applies to
review of sufficiency-of-the-evidence claims, and the additional deference afforded to state court
decisions on federal habeas review, the Court denies habeas relief on this claim.

As a threshold matter, “[a] verdict of guilty may be based entirely on circumstantial
evidence as long as the inferences of culpability drawn from the circumstances are reasonable.”
United States v. Robinson, 702 F.3d 22, 36 (2d Cir. 2012) (quoting United States v. MacPherson,
424 F.3d 183, 190 (2d Cir. 2005))); see also Augugliaro v. Bradt, No. 08-CV-1548, 2014 WL

5093849, at *6 n.5 (E.D.N.Y. Oct. 8, 2014) (“To the extent that petitioner also bases his

20
challenge to the sufficiency of the evidence on the alleged lack of physical evidence connecting
him to the murder, this argument is meritless. A conviction ‘may be proven entirely by
circumstantial evidence.’” (quoting United States v. Sureff, 15 F.3d 225, 228 (2d Cir. 1994))).

In addition, reviewing the evidence presented at trial in the light most favorable to the
prosecution, a rational trier of fact could have found, beyond a reasonable doubt, that the
elements of accessory liability were present. Immediately after the disappearance of the victims,
Petitioner appeared to have been in a physical altercation, provided inconsistent explanations for
his facial injuries, including that he was robbed by two men one of which he may have killed,
(Trial Tr. II 226:16—21; Trial Tr. III 243:20-244:07), and made false representations regarding
the victims’ whereabouts to Iodko, (Trial Tr. II 223:13-15). In addition, the night the victims
were last seen, Petitioner borrowed Perevorukhova’s keys to Apartment 2H, effectively
preventing her from visiting the apartment unannounced until he returned the key approximately
four days later. (See Trial Tr. III 245:04—10, 246:16—247:17.) At trial, a witness identified
Petitioner as one of two men who purchased a circular saw with Askerov’s credit card the day
after the victims went missing and an expert testified at trial that the victims’ bodies showed
postmortem dismemberment consistent with the use of such a saw. (Trial Tr. II 243:09-12,
244:06—13, 245:02—247:21, 248:23-249:04.) Further, Hall identified Balachov as the man he
saw in New Jersey disposing of the two suitcases containing the victims’ dismembered bodies.
(Trial Tr. IIT 175:1-24.)

Contrary to Petitioner’s claim that “there was no evidence of a crime scene,” (Pet’r’s Obj.
3-4), Perevorukhova testified that the apartment Petitioner shared with the victims had been
cleaned and was missing a rug, and household linens, (Trial Tr. II] 248:14—249:16). In addition,

police found evidence of blood stains in the apartment, and the luminol test revealed “marks

21
illuminated from the wall, from the light switch down to the floor; and on both sides of the light
switch there was like semi-circular illumination and, like, splashes or spats.” (Trial Tr. III
28:12—-18, 108:10-19, 199:23-202:07, 203:14-205:12.) Further, as Petitioner concedes, DNA
evidence indicated that the blood in the apartment belonged to Askerov, one of the victims,
(Trial Tr. II 199:23-202:07), and testimony from both Iodko and Perevorukhova confirmed that
Petitioner shared Apartment 2H with Balachov and the victims, therefore connecting Petitioner
to the apartment which was determined to be the scene of the crime, (id. at 236:23-237:03; Trial
Tr. II 214:06—215:25).

This circumstantial evidence, together with Petitioner’s departure to Ukraine shortly after
the victims disappeared, where he remained for thirteen years, (Trial Tr. II 1115:22—116:09,
120:03—-08, 128:04—06), provides a sufficient basis for a rational juror to reasonably conclude
beyond a reasonable doubt, that Petitioner murdered Jakovleva and Askerov. See Mitchell v.
Artus, No. 07-CV-4688, 2008 WL 2262606, at *19 (S.D.N.Y. June 2, 2008) (finding that
although the prosecution’s “case relied on circumstantial evidence and [petitioner’s]| inconsistent
and conflicting statements [regarding his knowledge of the victim’s death], a rational jury could
have found that, combined, this evidence proved beyond a reasonable doubt that [petitioner] was
the perpetrator”), report and recommendation adopted, 2008 WL 3884373 (S.D.N.Y. Aug. 21,
2008); Toland v. Walsh, No. 02-CV-399, 2008 WL 820184, *3 (N.D.N.Y. Mar. 26, 2008)
(dismissing petitioner’s sufficiency of the evidence claim and finding that a rational trier of fact
could have concluded that petitioner was guilty beyond a reasonable doubt based, in part, on
“evidence confirming that Petitioner suddenly left Schenectady on August 5, 1995, the day after
the murder . . . with a one-way bus ticket” and that “[p]etitioner gave conflicting stories as to

why he was with the victim on the night of the murder”); Torres v. Scribner, No. 05-CV-1479,

22
2008 WL 5156630, at *18 (E.D. Cal. Dec. 9, 2008) (dismissing petitioner’s sufficiency of the
evidence claim in finding that based on circumstantial evidence produced at trial, including that
petitioner “fled to Mexico and remained there for two years” shortly after the murder, a rational
trier of fact could find beyond a reasonable doubt that he was guilty); People v. Levine, 65
N.Y.2d 845, 846-47 (1985) (finding circumstantial evidence sufficient to support the jury’s
guilty verdict, where the defendant “used a credit card belonging to the victim to buy a pair of
shoes within two or three hours after the victim had been strangled and stabbed to death” and
subsequently made false statements that showed “evidence of consciousness of guilt of some
crime”); People v. Bierenbaum, 748 N.Y.S.2d 563, 574 (App. Div. 2002) (finding that evidence
of false statements, when “taken into account in evaluating all the other evidence,” supported the
conviction of defendant for second degree murder); People v. Bennett, 79 N.Y.2d 464, 469-70
(1992) (noting that “[c]ertain postcrime conduct is ‘indicative of a consciousness of guilt, and
hence of guilt itself,’” including giving false statements or alibis (first quoting People v Reddy,
261 N.Y. 479, 486 (1933); and then collecting cases)).

Although Petitioner seeks to draw alterative inferences from the relevant facts, as Judge
Bulsara noted, the various alterative theories based on the circumstantial evidence Petitioner
proposes were presented and rejected by the jury at trial. (See R&R 19); see also United States
v. Feng Ling Liu, No. 12-CR-934, 2015 WL 4460898, at *15 (S.D.N.Y. July 20, 2015) (finding
that because “[d]efendant’s claims concerning the [sufficiency of the evidence to establish the]
conspiracy and her lack of a role in it amount to little more than rearguing points that were made
to, and rejected by, the jury .. . they cannot succeed at this juncture”). Accordingly, in light of
the Court’s deferential review of the sufficiency of the evidence, Petitioner’s false statements,

and flight to Ukraine, the mere existence of alterative explanations for Petitioner’s injuries is

23
insufficient to warrant habeas relief. See Graham v. Lape, 476 F. Supp. 2d 399, 403 (S.D.N.Y.
2007) (“All permissible inferences are drawn in favor of the prosecution, the verdict can be
based entirely on circumstantial evidence, and the government is not required to refute every
possible hypothesis supporting the defendant’s innocence.” (citing Dixon v. Miller, 293 F.3d 74,
81 (2d Cir. 2002))); see also Pacheco v. Gonyea, No. 14-CV-2286, 2015 WL 10912859, *5
(S.D.N.Y. Nov. 5, 2015) (“[A] court will ‘defer[] to the jury’s assessments of the witnesses’
credibility.’” (quoting United States v. Arena, 180 F.3d 380, 391 (2d Cir. 1999), abrogated in
part on other grounds by Scheindler v. Nat’l Org. for Women, Inc., 537 U.S. 393 (2003)
(alteration in original))).
c. Acting-in-concert instruction claim

Petitioner argues that the State Court should not have instructed the jury on acting-in-
concert liability because there were two separate criminal transactions at issue — the murder and
the dismemberment — and because the prosecution did not submit any count related to the
dismemberment to the jury, “the [State Court] could have instructed the jury on acting-in-concert
only if the circumstantial evidence of murder involved the possibility of more than one actor.”
(Pet’r’s Obj. 3.) Petitioner contends that the “improperly given [acting-in-concert] charge
relieved the prosecution of its obligation to prove [Petitioner] killed his roommates and may have
been an improper basis for [Petitioner’s] conviction.”’ (Pet. 37.)

A petitioner faces “an ‘especially heavy’ burden” in “seek[ing] to show constitutional
error from a jury instruction that quotes a state statute.” Waddington v. Sarasud, 555 U.S. 179,

190-91 (2009) (citing Henderson v. Kibbe, 431 U.S. 145, 155 (1977)); see also Hobson v.

 

7 Because Petitioner does not challenge the substance of the jury instruction, the Court
considers only whether there was sufficient evidence to support the acting-in-concert charge.

24
Wendlend, No. 11-CV-3225, 2017 WL 4675764 at *8 (E.D.N.Y. Oct. 13, 2017) (“A petitioner
faces an ‘especially heavy burden’ in attempting to prove prejudice on the basis of an allegedly
erroneous jury instruction.” (quoting Waddington, 555 U.S. at 190-91; see also DelValle v.
Armstrong, 306 F.3d 1197, 1200-01 (2d Cir. 2002) (“[T]he [Supreme] Court has held that a state
prisoner making a claim of improper jury instructions faces a substantial burden.” (citing
Henderson v. Kibbe, 431 U.S. 145, 154 (1977))). The Second Circuit has “repeatedly held that
‘[i]n order to obtain a writ of habeas corpus in federal court on the ground of error in a state
court’s instructions to the jury on matters of state law, the petitioner must show not only that the
instruction misstated state law but also that the error violated a right guaranteed to him by federal
law.’” Davis v. Strack, 270 F.3d 111, 123 (2d Cir. 2001) (alteration in original) (quoting
Casillas v. Scully, 769 F.2d 60, 63 (2d Cir. 1985)). Stated another way, to obtain a writ of
habeas corpus based on an error in the state court’s jury instructions, “the [petitioner] must show
both that the instruction was ambiguous and that there was ‘a reasonable likelihood’ that the jury
applied the instruction in a way that relieved the State of its burden of proving every element of
the crime beyond a reasonable doubt.” Waddington, 555 U.S. at 191 (quoting Estelle, 502 U.S.
at 72); see also Postell v. Bradt, No. 09-CV-4853, 2017 WL 1214933 at *4 (S.D.N.Y. Mar. 31,
2017) (“An error in a jury instruction will only be a constitutional error if the instruction was
both ‘ambiguous and that there was a reasonable likelihood that the jury applied the instruction
in a way that relieved the State of its burden of proving every element of the crime beyond a
reasonable doubt.’” (quoting Waddington, 555 U.S. at 191)). “Because it is not enough that there
is some slight possibility that the jury misapplied the instruction, the pertinent question is
whether the ailing instruction by itself so infected the entire trial that the resulting conviction

violates due process.” Moronta v. Griffen, 610 F. App’x 78, 79 (2d Cir. 2015) (quoting

25
Waddington, 555 U.S. at 191)). “It is well established that the instruction may not be judged in
artificial isolation, but must be considered in the context of the instructions as a whole and the
trial record.” Gordon v. Arcanum Investigations, Inc., 646 F. App’x 18, 20-21 (2d Cir. 2016)
(quoting Estelle v. McGuire, 502 U.S. 62, 72 (1991)).

Where “two or more individuals . . . act jointly to commit a crime, . . . in certain
circumstances, . . . those persons can be said to be ‘acting in concert’ with each other” and “each
can be held criminally liable for the acts of the other(s).” N.Y. Crim. Jury Instructions,
Accessorial Liability (2021) (citing People v. Rivera, 84 N.Y.2d 766, 771 (1995)). Under New
York law, “a person, although not the principal actor, may nonetheless be criminally liable as
though he/she were the principal actor when ‘acting with the mental culpability required for the
commission thereof, he solicits, requests, commands, importunes, or intentionally aids [the
principal] to engage in such conduct.’” Rivera, 84 N.Y.2d at 771 (quoting N.Y.P.L. § 20.00).
“Whether the defendant was the actual perpetrator of the crime or liable as an accessory thereto
is irrelevant. There is no distinction between liability as a principal and criminal culpability as
an accessory and the status for which the defendant is convicted has no bearing upon the theory
of the prosecution.” Jones v. Conway, No. 05-CV-915, 2008 WL 904899, at *10 (N.D.N.Y.
Mar. 31, 2008) (quoting People v. Duncan, 385 N.E.2d 572, 576 (App. Div. 1978)); see also
Rivera, 84 N.Y.2d at 771 (“The key to understanding accessorial liability is that whether one is
the actual perpetrator of the offense or an accomplice is, with respect to criminal liability for the
offense, irrelevant” (citation omitted)). Accordingly, the acting-in-concert charge is appropriate
where the evidence adduced at trial is sufficient to support accomplice liability, such that the
defendant acted with the requisite mental culpability and intentionally assisted the principal actor

in the criminal conduct. See Rizzo, 910 N.Y.S.2d at 743 (concluding that the court “properly

26
instructed the jury on accomplice liability inasmuch as ‘there was a reasonable view of the
evidence to support the charge’” (quoting People v. Pierre, 838 N.Y.S.2d 546, 548 (App. Div.
2007))).

The Appellate Division’s determination that the State Court “properly instructed the jury
on accomplice liability,” Valenko, 6 N.Y.S.3d at 143 (quoting Rizzo, 910 N.Y.S.2d at 743), was
not contrary to, nor an unreasonable application of, clearly established federal law. Contrary to
Petitioner’s argument, the acting-in-concert instruction did not “relieve[] the prosecution of its
obligation to prove that [Petitioner] killed his roommates,” (Pet. 37), as the State Court properly
instructed the jury that in order to find Petitioner liable for murder they must unanimously
determine, beyond a reasonable doubt, that “the defendant acted with the state of mind required
for the commission of the crime, and then either personally or by acting in concert with another
person committed each of the remaining elements of the crime,” (Trial Tr. IV 196:19-24).
Moreover, as detailed above, the circumstantial evidence presented at trial provided sufficient
grounds for a rational trier of fact to find that Petitioner acted intentionally in assisting Balachov
with the murder of Jakovleva and Askerov, justifying the acting-in-concert charge. (See Trial Tr.
II 226:16—21; Trial Tr. II 243:20—244:07 (making false representations regarding his facial
injuries); Trial Tr. II 223:13—15 (lying about the victims’ whereabouts); Trial Tr. II 243:09-12,
244:06—-13, 245:02—247:21, 248:23-249:04 (testimony identifying Petitioner as one of two men
who purchased a circular saw with Askerov’s credit card and expert testimony that the victims’
bodies showed postmortem dismemberment consistent with the use of such a saw); Trial Tr. III
1115:22—116:09, 120:03—08, 128:04—06 (Petitioner’s abrupt departure to Ukraine where he

remained for thirteen years).) Based on this evidence, a rational trier of fact could find that

27
Petitioner intentionally assisted Balachov with the murder of Jakovleva and Askerov, justifying
the acting-in-concert charge.

Accordingly, the Court finds that the State Court did not commit error in instructing the
jury on accomplice liability, nor did the Appellate Division unreasonably apply clearly
established federal law in affirming Petitioner’s conviction. As Petitioner fails to establish that
the acting-in-concert charge violated his constitutional right to due process, no habeas relief is
warranted. See Davis, 270 F.3d at 123 (“[T]o obtain a writ of habeas corpus in federal court on
the ground of error in a state court’s instructions to the jury on matters of state law, the petitioner
must show not only that the instruction misstated state law but also that the error violated a right
guaranteed to him by federal law.” (quoting Casillas v. Scully, 769 F.2d 60, 63 (2d Cir. 1985)));
see also Moronta, 610 F. App’x at 79 (stating that the court may not grant habeas relief as to the
alleged error in jury instruction “unless the state courts’ ‘adjudication of the claim . . . resulted in
a decision that was contrary to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United States.’” (quoting 28 U.S.C.

§ 2254(d)(1))).
III. Certificate of appealability

Having denied the petition for a writ of habeas corpus, the Court denies a certificate of
appealability for Petitioner’s claims.

“The district court must issue or deny a certificate of appealability when it enters a final
order adverse to the applicant.” Rule 11(a) Gov’g § 2254 Cases in U.S. Dist. Cts. A court must
issue a certificate of appealability “only if the applicant has made a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This means that a habeas petitioner

must demonstrate “that reasonable jurists could debate whether (or, for that matter, agree that)

28
the petition should have been resolved in a different manner or that the issues presented were
‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484
(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). “This threshold question
should be decided without “full consideration of the factual or legal bases adduced in support of
the claims.’” Buck v. Davis, 580 U.S. ---, ---, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003)). “Obtaining a certificate of appealability ‘does not require a
showing that the appeal will succeed,’ and “[courts] should not decline the application...
merely because [they] believe[] the applicant will not demonstrate an entitlement to relief.”
Welch v. United States, 578 U.S. ---, ---, 136 S. Ct. 1257, 1263-64 (2016) (quoting Miller-El,
537 U.S. at 337). In fact, a certificate of appealability may issue even if “every jurist of reason
might agree, after the [certificate of appealability] has been granted and the case has received full
consideration, that petitioner will not prevail.” Miller-El, 537 U.S. at 327.

The Court denies a certificate of appealability as to Petitioner’s sufficiency of the
evidence claim because no reasonable jurist could find that the conviction was not sufficiently
supported by the circumstantial evidence produced at trial for reasons detailed above. Cavazos,
565 USS. at 7 (“[E]vidence is sufficient to support a conviction so long as ‘after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.’” (quoting Jackson, 443 U.S. at
319)).

The Court likewise denies a certificate of appealability as to Petitioner’s claim that the
State Court violated his right to due process by giving the acting-in-concert charge as no
reasonable jurist could find that the Appellate Division unreasonably applied clearly established

federal law in determining that there was sufficient evidence adduced at trial to support the

29
Case 1:16-cv-05089-MKB-SJB Document12 Filed 09/16/21 Page 30 of 30 PagelD #: 1578

acting in concert charge. See Jones, 2008 WL 904899, *10 (“Viewed in the context of the
overall charge, the trial court did not commit an error during jury instructions that violated due
process. Accordingly, the Appellate Division’s determination was not contrary to, nor did not
involve an unreasonable application of, clearly established federal law.”’).

IV. Conclusion

The Court adopts the R&R in its entirety pursuant to 28 U.S.C. § 636(b)(1).

Accordingly, the Court denies the petition. The Court also denies a certificate of appealability
for all claims. The Clerk of Court is respectfully directed to mail a copy of the decision to
Petitioner and close this case.

Dated: September 16, 2021
Brooklyn, New York

SO ORDERED:

s/ MKB
MARGO K. BRODIE
United States District Judge

30
